UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6568


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OLIVER DERWIN THOMAS,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:07-cr-00042-JAB-2; 1:11-cv-00038-JAB-
JLW)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oliver Derwin Thomas, Appellant Pro Se.           Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Oliver      Derwin    Thomas       seeks   to        appeal    the        district

court’s    order     accepting       the    recommendation           of     the    magistrate

judge   and    denying      relief    on    Thomas’      28    U.S.C.        § 2255       (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of    appealability.                  28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a     substantial       showing         of     the     denial       of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537     U.S.        322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Thomas has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense      with       oral   argument      because         the     facts        and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3